DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  in line 2, “a plurality of tubular member” appears to be a typographical error and should read --a plurality of tubular members--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susuki (JP 2001001774) in view of Perlo (US Pub. No. 2018/0237076) and Li (JP 2001-1774).
	Regarding claim 1, Susuki discloses An electrified vehicle, comprising: a vehicle frame; a leaf spring assembly mounted to the vehicle frame; an axle assembly mounted to the leaf spring assembly, wherein the axle assembly includes an electric machine; a shock extending between the axle assembly and the vehicle frame; and a stabilizer bar assembly extending between the axle assembly and the vehicle frame (see annotated figs below).

    PNG
    media_image1.png
    705
    927
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    729
    media_image2.png
    Greyscale

Susuki does not specifically disclose wherein the axle assembly includes a cradle and the electric machine mounted to the cradle.
However, Perlo discloses a cradle system for housing the axle assembly and electric machine (annotated figs below).

    PNG
    media_image3.png
    576
    673
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    582
    689
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the cradle technique of Perlo to provide wherein the axle assembly includes a cradle and the electric machine mounted to the cradle, since it would have provided an easily removable motor assembly as well as providing a cradle frame structure for protecting the electric machine.
Susuki does not specifically disclose a stabilizer bar assembly extending between the cradle and the vehicle frame. 
However, Li discloses a similar electric drive arrangement to Susuki mounted to leaf springs and comprising a stabilizer bar assembly (see annotated fig below).

    PNG
    media_image5.png
    562
    792
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the stabilizer bar technique of Li with Susuki to provide a stabilizer bar assembly extending between the cradle and the vehicle frame, since it would have provided the well-known technique of added stability through a stabilizer bar as is common on many vehicles.
Regarding claim 2, Susuki in view of Perlo and Li discloses wherein the leaf spring assembly is mounted to a longitudinally extending frame member of the vehicle frame by a first mounting bracket and a second mounting bracket (at least fig 3 of Susuki).
Regarding claim 3, Susuki in view of Perlo and Li discloses wherein the axle assembly is mounted to the leaf spring assembly by a U-clamp (at least figs 1 and 3 of Susuki).

Regarding claim 5, Susuki in view of Perlo and Li discloses wherein the shock extends between a mounting bracket of the cradle and a frame member of the vehicle frame (at least figs of Li and Perlo in view of the combination above).
Regarding claim 6, Susuki in view of Perlo and Li discloses wherein the stabilizer bar assembly is connected to the cradle and a shaft housing of the axle assembly (at least figs of Li and Perlo in view of combination above). Please note that “connected to” is very broad language.
Regarding claim 7, Susuki in view of Perlo and Li discloses wherein the stabilizer bar assembly includes a stabilizer bar connected to the cradle and a stabilizer link extending from the cradle to the vehicle frame (see at least annotated fig of Li below).

    PNG
    media_image6.png
    509
    755
    media_image6.png
    Greyscale


	Regarding claim 10, Susuki in view of Perlo and Li discloses wherein the electric machine is an electric motor with an integrated differential (at least para 53 of Perlo). It is noted that the electric machine is the structure housed by the cradle, and as such, the electric motor and differential are part of the electric machine. Such linking of the electric motor and differential in these axle drive arrangements is common knowledge.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susuki in view of Perlo and Li as discussed above regarding claim 1, and further in view of Taji (US Pub. No. 2008/0078603).
Regarding claim 9, Susuki in view of Perlo and Li discloses the invention except for specifically pointing out comprising a first damper positioned between the electric machine and a first side wall of the cradle and a second damper is positioned between the electric machine and a second side wall of the cradle. However, Taji discloses an electric motor mounting structure similar to the above including dampers (at least 45, 48 of fig 1, para 57, 58). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of dampers as in Taji between the electric machine and cradle as discussed above to provide a first damper positioned between the electric machine and a first side wall of the cradle and a second damper is positioned between the electric machine and a second side wall of the cradle, since the use of dampers between motors and the structure they are mounted to is well-known in the art and provides vibration and noise absorption, isolation and dampening.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susuki in view of Perlo.
Regarding claim 13, Susuki discloses the invention (see discussion of claim 11) except for specifically pointing out wherein a first axle shaft of the pair of axle shafts connects to an output shaft of the electric machine and a second axle shaft of the pair of axle shafts connects to an integrated differential of the electric machine. .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnew (US Pub. No. 2015/0283889) in view of Li.
Regarding claim 14, Agnew discloses An electrified vehicle (fig 1), comprising: an axle assembly (fig 6) including: a cradle (fig 3); an electric machine (114); and a pair of axle shafts (162a, 162b); wherein the cradle is comprised of a plurality of tubular member that are arranged to establish a top frame, a bottom frame, a first side wall, and a second side wall (fig 3). Agnew does not specifically disclose a pair of shaft housings. However, at least Li discloses axle housings (element 1 of fig 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of axle housings as in Li with the axle assembly of Agnew to provide a pair of shaft housings, since it would have provided better protection of the axles and allowed mounting of suspension elements to the housing for better geometry.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susuki in view of Irwin (US Pat. No. 6,618,924).
Regarding claim 17, Susuki discloses the invention (see discussion of claim 11) except for specifically pointing out wherein each shaft housing of the pair of shaft housings includes a bearing configured to facilitate rotation of an axle shaft of the pair of axle shafts. However, at least Irwin discloses wherein each shaft housing of the .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susuki in view of Li.
Regarding claim 20, Susuki discloses the invention (see discussion of claim 11) except for comprising a stabilizer bar assembly connected to the cradle and at least one shaft housing of the pair of shaft housings. However, at least Li discloses comprising a stabilizer bar assembly connected to the cradle and at least one shaft housing of the pair of shaft housings (see at least discussion of claim 6 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the stabilizer bar technique of Li with Susuki to provide a stabilizer bar assembly connected to the cradle and at least one shaft housing of the pair of shaft housings, since it would have provided the well-known technique of added stability through a stabilizer bar as is common on many vehicles.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 16 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Susuki (provided above).
Regarding claims 11 and 12, Susuki discloses An electrified vehicle, comprising: an axle assembly including: a cradle; an electric machine; a pair of shaft housings; and a pair of axle shafts (see annotated fig below); wherein the electric machine is mounted within an open space of the cradle (wherein the space inside the cradle is open for receiving the electric machine), the pair of shaft housings are mounted to the cradle, and each axle shaft of the pair of axle shafts is inserted through one shaft housing of the pair of shaft housings (at least figs 1 and 2 below).

    PNG
    media_image7.png
    753
    927
    media_image7.png
    Greyscale


	Regarding claim 18, Susuki discloses wherein each axle shaft of the pair of axle shafts includes a wheel hub, and comprising a drive wheel mounted to the wheel hub (at least figs of Susuki above).
Allowable Subject Matter
Claims 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time The electrified vehicle as recited in claim 14, comprising a first damper positioned between the electric machine and the first side wall and a second damper positioned between the electric machine and the second side wall; or The electrified vehicle as recited in claim 11, comprising a shock mounted to a mounting bracket of the cradle and a strut mounted to a mounting pad of at least one shaft housing of the pair of shaft housings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach axle assemblies that illustrate aspects of the claimed invention and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618